Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-19 are pending and presented for examination on the merit.


Claim Objections
Claim 5 is objected to because “layer” should be added after “buffer” in line 2. 
Claim 8 is objected to because “a” should be changed to “the” before “negative electrode mixture layer” in line 6, “negative electrode active material” in line 7, “buffer layer” in line 8, and “lithium layer” in line 10, respectively, as these terms refer to those introduced in lines 2-4. 
Claims 13 and 14 are objected to because a space is needed in “claim8” in the preamble, respectively.  
Claim 19 is objected to because “layer” should be added after “buffer” in line 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites a prelithiated negative electrode structure without specific structural details. It is unclear whether the prelithiated negative electrode of claim 6 is structurally different than the electrode structure of claim 1 and, if different, how. This also raises a question whether the electrode structure of claim 1 includes both a prelithiated electrode structure and one that is not prelithiated; in this sense, Applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. For examination purposes, the claimed prelithiated electrode structure is considered as one that has undergone a prelithiation step or a process of providing an additional lithium source to the negative electrode, according to paragraph [0024] on Page 6 of the instant specification.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is a prelithiating step to produce the claimed prelithiated negative electrode structure. For examination purposes, a prelithiation step or a process of providing an additional lithium source to the negative electrode is carried out.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 11-13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-018585 to Yoshida (cited by and translation provided by Applicant).
Regarding claim 1, Yoshida teaches a negative electrode structure 1 for a secondary battery (abstract) comprising: a negative electrode mixture layer 3, a buffer layer, e.g. lithium metal-free porous body 6’, and a lithium layer, e.g. a porous body supporting lithium metal 6, 
wherein the negative electrode mixture layer 3 includes a negative electrode active material, and 
wherein the buffer layer or lithium metal-free porous body 6’ is configured to partially cover the negative electrode mixture layer as it is a microscreen including pores 7’ and thus does not completely cover the surface of the negative electrode mixture layer 3 (Fig. 10; [0010-13]; [0107-111]).
Below is Fig. 10 of Yoshida.

    PNG
    media_image1.png
    170
    287
    media_image1.png
    Greyscale

Regarding claim 8, Yoshida teaches a method of manufacturing a negative electrode structure for a secondary battery, wherein the negative electrode structure includes a negative 20electrode mixture layer 3 including a negative electrode active material, a buffer layer, e.g. lithium metal-free porous body 6’, and a lithium layer, e.g. a porous body supporting lithium metal 6 (abstract; Fig. 10; [0107-111]); 
wherein the manufacturing method comprises:
a process step of forming a negative electrode mixture layer including a negative electrode active material;  
25a process step of forming a buffer layer on the negative electrode mixture layer; and 
a process step of forming a lithium layer on the buffer layer ([0109-0111]), and 
wherein in the process step of forming the buffer layer, the buffer layer is -36-configured to partially cover the negative electrode mixture layer as the lithium metal-free porous body 6’ is a microscreen including pores 7’ and thus does not completely cover the surface of the negative electrode mixture layer 3 (Fig. 10; [0111]).
Regarding claims 6 and 12, the negative electrode structure is a prelithiated negative electrode structure as the electrode is pre-doped ([0039]; [0096-102]).
	Regarding claims 7 and 13, Yoshida teaches that the negative electrode active material includes e.g. Si based materials ([0022-25]).
Regarding claim 15, Yoshida teaches a secondary battery, comprising: 
a positive electrode, 
a negative electrode, 
a separator and an electrolyte, 
wherein the negative electrode includes a negative electrode structure including a negative electrode mixture layer 3, a buffer layer, e.g. lithium metal-free porous body 6’, and a lithium layer, e.g. a porous body supporting lithium metal 6 (Fig. 10; [0107-0111]),
wherein the negative electrode mixture layer 3 includes a negative electrode active material ([0109]; [0110]), and wherein the buffer layer or lithium metal-free porous body 6’ is configured to partially cover the negative electrode mixture layer as it is a microscreen including pores 7’ and thus does not completely cover the surface of the negative electrode mixture layer 3 (Fig. 10; [00111]).
Regarding claims 4, 11, and 18, Yoshida teaches that the pores of the buffer layer or the porous body holds an electrolytic solution ([0051]; [0103]) and that the electrolytic solution comprises, e.g. ethylene carbonate ([0067]), which is an electrolyte soluble organic.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied to claims 1, 8, and 15 above.
Regarding claims 2, 9, and 16, Yoshida does not expressly teach that the area ratio of an area of the buffer layer to an area of the negative electrode mixture layer or the lithium layer is from 5% to 95%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed area ratio range, because Yoshida teaches that the porous body (used in the buffer layer) has a porosity of preferably 20 to 90% ([0035]) and the average pore diameter is preferably 5 to 200 μm ([0037]). Given these specs, the buffer layer or lithium metal-free porous body 6’ in the form of a microscreen 6’ having pores 7’ (Fig. 10; [0111]) is expected to have an area ratio of the buffer layer to the negative electrode layer within or overlapping with the claimed range of 5% to 95%.

Claims 2, 3, 5, 9, 10, 14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied to claims 1, 8, and 15 above, in view of US 2013/0295458 to Yokouchi et al.
Regarding claims 2, 3, 5, 9, 10, 14, 16, 17, and 19, Yoshida teaches that the porous body is made of, e.g. a metal such as nickel, and is preferably conductive so that the resistance of the electrode can be reduced, a favorable conductive network is formed in the porous body layer, and as a result, the surface potential of the negative electrode active material layer 3 is equipotentialized, and the generation of Joule heat, which is caused by electron transfer resistance when lithium ions are doped into the negative electrode active material, can also be suppressed ([0032]). Yoshida further teaches that the porous body can be a mesh ([0034]) or a microscreen including pores (Fig. 10; [0111]).
Yoshida does not expressly teach that an area ratio of an area of the buffer layer to an area of the negative electrode mixture layer or the lithium layer is from 5% to 95% per claims 2, 9, and 16, a shape of the buffer layer includes an island shape or a stripe shape per claims 3 and 17, the method further comprising forming the buffer layer into an island shape or a stripe shape per claim 10, the buffer layer has a thickness from 0.1 µm to 5 µm per claims 5 and 19, and that the buffer layer is formed by a coating method including at least one of spin coating, wire-bar coating, slot die coating, gravure coating, and screen printing per claim 14.
Yokouchi et al. also relates to a conductive layer provided between two layers in order to lower internal resistance or impedance in a secondary battery (abstract; [0003]; [0012]; [0014]) and teaches that the conductive layer, Layer a, comprises electrically conductive particles comprising, e.g. metal nickel ([0020]), and may be provided in a pattern such as a dot pattern, a strip pattern, a mesh pattern and others with a coverage of preferably 50 to 100% ([0041]; [0044]) and a thickness of preferably 5 µm or less ([0043]). Further, Yokouchi et al. teaches that the electrically conductive particles are applied in a coating liquid by methods such as slot die coating and gravure coating ([0049]; [0060]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed area ratio, island or striped shape, and thickness of the buffer layer or porous body in the inventions of Yoshida, motivated by the fact that Yokouchi et al. teaches that the coverage, pattern, and thickness of the conductive layer contribute to a decreased penetration resistance, resulting in an electrochemical element with lowered internal resistance and impedance (abstract; [0012]; [0014]; [0041]; [0043]; [0044]). The skilled artisan would have optimized the area ratio, shape/pattern, and thickness of the buffer layer or porous body in order to achieve the desired properties of the electrode structure including decreased internal resistance of the electrode. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the claimed coating method to produce the conductive buffer layer or porous body in the method of Yoshida, as Yokouchi et al. teaches that the coating method may be selected to control the coverage including pattern designing and amount of coating ([0061]; [0062]). The skilled artisan would have obtained expected results by applying a known technique to produce a known product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        
/GREGG CANTELMO/Primary Examiner, Art Unit 1725